THE COURT
(NELSON, Circuit Justice, and BETTS, District Judge)
held: (1) Under the patent laws of the United States, an as-signee of a patent must be regarded as acquiring his title to it, with a right of action in his own name, only by force of the statute. (2) Such exclusive right of action exists in favor of a sole assignee only in two cases, namely, where he acquires, by assignment, the whole interest in the patent, or a grant or conveyance of the whole interest within some particular district or territory. (3) Section 11 of the act of 1836. which authorizes the assignment of “the whole interest or any undivided part thereof,” taken in connection with section 14 of the same act, gives an action only to such party (composed of one or more persons,) as possesses the whole interest. (4) The subject-matter of a patent is not partible except in respect to territorial assignments. (5) As the declaration in this case shows that the plaintiff has an interest in only a part of each patent, to wit. a license to use. in the manufacture of a particular kind of goods, the invention covered by each patent, it is bad on its face, and judgment must be rendered for the defendant.